DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 1, Line 5: DELETE “functionalized”, INSERT –antibody-functionalized—
Claim 1, Line 7: DELETE “functionalized”, INSERT –antibody-functionalized—
Claim 4, Line 1: DELETE “substrate”, INSERT –underlying substrate—

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to teach or suggest a method of detecting a pathogenic agent in a sample, comprising: bringing a sample into contact with a graphene layer of a sensor, wherein said graphene layer is functionalized with an antibody exhibiting specific binding affinity to said pathogenic agent, and wherein said sensor further comprises a plurality of conductive pads in electrical contact with said graphene layer to allow measurement of at least one electrical property of the antibody-functionalized graphene layer in response to interaction thereof with said sample, said sensor further comprising a reference electrode disposed in proximity of said antibody-functionalized graphene layer, applying an AC signal to said reference electrode so as to generate a time-varying electric field extending between said reference electrode and said antibody-functionalized graphene layer, monitoring said at least one electrical property of said antibody-functionalized graphene layer in response to interaction with said sample, and detecting presence of said pathogenic agent in said sample by detecting a change in said at least one electrical property indicative of interaction of said pathogenic agent with said antibody- functionalized graphene layer.
Claims 2-8, 7-10, and 23-31 depend from claim 1.
While Pandey et al. (Graphene-interfaced electrical biosensor for label-free and sensitive detection of foodborne pathogenic E. coli O157:H7) teaches an analogous sensor and detection method comprising an antibody functionalized graphene sensor for the detection of foodborne pathogens (Fig. 2), there is no teaching or suggestion of any reference electrode, or a step of applying an AC signal to said reference electrode so as to generate the time-varying electric field.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075.  The examiner can normally be reached on Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J EOM/Primary Examiner, Art Unit 1797